EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
Mercedes (DE 4335779 C1) discloses the claimed elements of claim 1, except for the newly added limitation of “…geometrically reproducing the toothed region in the mating toothed region by shaping without cutting…”. Mercedes specifically require the cutting of the hub component as seen in Fig. 3, and the Abstract of Mercedes. Therefore, it would not have been obvious to modify the hub-shaft connection method of Mercedes, as the connection of Mercedes requires cutting. Further, any such modification would have required the use of hindsight, and therefore be a non-obvious modification. 
Glover (US 2,952,999 A) discloses the claimed elements of claim 1, except for the limitations of “…after arranging the supporting ring on the hub component, transferring the shaft component and the hub component from a non-joined state into a joined state…”, and “…the mating toothed region passes over a cylindrical centering region of the shaft component having no toothing…”. Glover discloses that when the hub is forced over the shaft, the hub is distorted into the depressions between the teeth on the shaft, and therefore is not cut (see Column 2 lines 26-30). Further, a supporting ring 32 is placed about the outer surface of the hub component, adjacent the splined connection, to further force the hub component into the teeth to maintain a rigid joint (see Column 2 lines 30-33). This statement discloses that the supporting ring is placed adjacent the hub-shaft connection, concluding that the hub-shaft connection has been made when the supporting ring is mounted on the hub. Further, it would not be obvious to modify the hub-shaft connection method of Glover to place the supporting ring on the hub first, as the supporting ring is specifically made to force the hub component into the teeth of the shaft to maintain a rigid joint once the connection has been made. Similarly, replacing the supporting ring of Glover, with the supporting ring of Nakazono (JP 06200951 A) that is placed on the hub previous to the hub-shaft connection, would require the use of hindsight as it is not an obvious combination. 
Applicant’s amendments render the prior art and combinations of prior art non-obvious, therefore preventing the teaching of the claimed invention. 
Accordingly, dependent claims 2-7 are allowable for at least the reasons listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678